Title: From George Washington to Brigadier General James Potter, 5 November 1777
From: Washington, George
To: Potter, James



Sir.
Head Quarters [Whitemarsh, Pa.] 5th November 1777.

I have received your Letter of this morning—informing me that your orders respecting the Mills have not been carried into execution—it is my desire that the Officer employed in this business should be put under Arrest and tried for disobedience of orders—the parts of the Machinery which he has removed may be easily replaced, whereas had he followed the directions given him, the end in view would have been effectually answer’d.
Colonel Crawfords party was order’d to join you for the particular purpose of distressing the Enemy by cutting their banks—if this service can be done without them, or is found altogether impracticable, they need not be detained against their will.
As the Corps under your Command will probably be an object for the Enemy, you cannot be too vigilant nor guard yourself by too many precautions against Surprise—I mention this in consequence of hints which have been given me of their intentions. and hope therefore it will have a proper effect. I am Sir Your hble Servt

Go: Washington

